Title: From Alexander Hamilton to Otho H. Williams, 24 September 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentSeptember 24 1791
Sir

An account has been transmitted by Mr. Porter, One of the Officers of the Cutter, for the time prior to the date of his Commission. It will be proper that you transmit to the Treasury some information, carefully taken, of the time when each of the Officers commenced effectual and continued service in the preparations for & fitting of the Cutter.
I am, Sir,   Your most Obed servant
Alexander Hamilton Otho H Williams EsqrCollector of the Customs, Baltimore
